EXHIBIT 10.6


Base Salaries of Executive Officers of the Registrant


As of April 1, 2017, the following are the base salaries (on an annual basis) of
the executive officers of Old Point Financial Corporation:


Robert F. Shuford, Sr.
 
$
300,000
 
Chairman, President & Chief Executive Officer
Old Point Financial Corporation
                 
Robert F. Shuford, Jr.
 
$
330,000
 
Executive Vice President/Bank
Old Point Financial Corporation
                 
Joseph R. Witt
 
$
297,030
 
Chief Business Development Officer & Senior Vice President
Old Point Financial Corporation
                 
Laurie D. Grabow
 
$
208,080
 
Chief Financial Officer & Senior Vice President/Finance
Old Point Financial Corporation
                 
Eugene M. Jordan, II
 
$
190,000
 
Secretary to the Board & Executive Vice President/Trust
Old Point Financial Corporation
                 
Donald S. Buckless (52)
 
$
187,200
 
Chief Lending Officer & Senior Vice President
Old Point Financial Corporation
       


